Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2 are rejected under 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims recite mere information in the form of data. In order to qualify as a proper claim, it must fall within at least one of the four categories of patent eligible subject matter recited in 35 U.S.C. 101 (process, machine, manufacture, or composition of matter). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject th 2nd paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Sawhney et al (US 2016/0110433 A1) in view of Soryal et al (US 2021/0392052 A1). Hereinafter referred as Sawhney and Soryal.
Regarding claim 1, Sawhney teaches the KillerPolitics platform will be the world’s first live social media debating (page 9 paragraph (0078)) and news application that is accessible via website and mobile applications (page 12 paragraph (0099)), comprising: (a) Viewable on smartphones, tablets, laptops, smart TV’s, etc (page 11 paragraph (0091)); (b) Real-time (page 5 paragraph (0052)) video debating (page 11 paragraph (0093)); (c) Breaking video news blasts (page 5 paragraph (0053)).
However, Sawhney is silent in teaching controlled artificial intelligence (“AI”) judging and monitoring. Soryal teaches on (page 4 paragraph (0040)) there is shown an event schedule server 21 whose functionality may include, for example, accessing an event database 20, and compiling and analyzing the news & social media associated with events. The event schedule server 21 may include artificial intelligence or machine learning algorithms that monitors the news and social media public posts, both audio-video and textual posts, for events, announcements, locations, and timing of the events and creates an estimate of actual numbers expected to attend the event. This estimate of attendance may be calculated based on a learned percentage of conversations indicating interest based on history of attendance of similar events.
Therefore, it would be obvious to one of ordinary skill in the art to combine Sawhney’s reference to include the teachings of Soryal for controlled artificial intelligence (“AI”) judging and monitoring before the effective filing date of the claimed invention. A useful combination is found on Soryal (page 1 paragraph (0004)) the present disclosure is directed to a method including collecting data relating to an event, predicting attendance at the event based on the collected data, predicting network usage based on the predicted attendance of the event, instantiating virtual network resources based on the predicted network usage, collecting post event data including actual attendance and network metrics, comparing the post event data with the predicted attendance and predicted network usage and updating a prediction algorithm based on the comparing step. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sawhney et al (US 2016/0110433 A1) in view of Soryal et al (US 2021/0392052 A1) in view of Arumugam (US 2019/0266242 A1) in view of Xie et al (US 10,129,288 B1) in view of Persidis (US 2015/0350733 A1). Hereinafter referred as Sawhney, Soryal, Arumugam, Xie and Persidis.
Regarding claim 2, Sawhney teaches the platform of claim 1. However, Sawhney and Soryal are silent in teaching a novel AI system that will continuously learn and modify to best serve each user. Arumugam teaches on (page 1 paragraphs (0002) and (0005)) the present disclosure relates generally to methods and apparatus for mitigation of cyberbullying using machine learning techniques. […] Machine learning, a sub-field of artificial intelligence is the ability to automatically learn and improve from experience without being explicitly programmed to do so. Arumugam further teaches The AI system will monitor: (a) Abusive language in real time (page 2 paragraph (0036)). 
Therefore, it would be obvious to one of ordinary skill in the art to combine Sawhney’s and Soryal’s references to include the teachings of Arumugam for a novel AI system that will continuously learn and modify to best serve each user before the effective filing date of the claimed invention. A useful combination is found on Arumugam (page 1 paragraph (0004)) Cyberbullying may be mitigated by intercepting and accurately analyzing the sentiment of the social media messages before presenting it to the recipient. Based on the sentiment of the messages and the sender category, 
However, Sawhney, Soryal and Arumugam are silent in teaching “Fake” profiles in real time. Xie teaches on (column 4 lines 34-39) through data analysis, the big data analytics engine can automatically detect fake accounts, compromised accounts, and various malicious account activities, e.g., spam, phishing, fraudulent transactions or payments. The system sends back detection results both in real-time and through periodic updates. 
Therefore, it would be obvious to one of ordinary skill in the art to combine Sawhney’s, Soryal’s and Arumugam’s references to include the teachings of Xie for detecting  “Fake” profiles in real time before the effective filing date of the claimed invention. A useful combination is found on Xie (column 3 lines 46-51) the present specification describes techniques for using user activity logs to derive customized IP-address properties. In particular, the specification describes techniques for applying a user's predictable IP address or predictable IP address range information to detect malicious accounts, compromised accounts, and malicious activities.
However, Sawhney, Soryal, Arumugam and Xie are silent in teaching Voting/participation in real time: i. The AI will instantly tabulate and change “winners” based upon active viewer participation on live and previously recorded debates. Persidis teaches on (page 1 paragraph (0009)) a primary example used to describe the functionality of the solutions provided in this disclosure relates to fan interaction with a live NFL game. In such an embodiment, a user may watch an NFL game, share an 
Therefore, it would be obvious to one of ordinary skill in the art to combine Sawhney’s, Soryal’s, Arumugam’s and Xie’s references to include the teachings of Persidis for Voting/participation in real time before the effective filing date of the claimed invention. A useful combination is found on Persidis (page 2 paragraph (0011)) by providing a mechanism for user inputs regarding live sporting events, the present invention allows users to see their rate of agreement of their play calls with other users. This combination of real-time, live voting and crowd comparison gives users a unique way of engaging in live events.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN S ANDRAMUNO whose telephone number is (571)270-3004. The examiner can normally be reached Mon - Fri, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANKLIN S ANDRAMUNO/            Examiner, Art Unit 2424                                                                                                                                                                                            /JEFFEREY F HAROLD/Supervisory Patent Examiner, Art Unit 2424